Citation Nr: 0009130	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  95-12 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for degenerative changes of 
the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1966 to 
February 1968.

This appeal arises from an April 1994 rating decision by the 
Washington, D.C., Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in December 1994, a statement of the case was issued in May 
1995, and the veteran's substantive appeal was also received 
in May 1995.  This appeal was previously before the Board and 
was remanded in December 1998.   The veteran testified before 
the undersigned member of the Board in Washington, D.C. in 
February 2000.  At that hearing, a motion was granted to hold 
the record open for a period of 30 days to allow the veteran 
to submit additional evidence.  However, no additional 
evidence was received during that time period. 

The Board notes that subsequent to the last supplemental 
statement of the case, but prior to the February 2000 Board 
hearing, the veteran submitted medical records to the RO, but 
did not submit a waiver of initial RO consideration of the 
materials.  However, at the February 2000 Board hearing, the 
veteran and his representative waived initial RO 
consideration of this evidence by the submission of a written 
waiver in accordance with the provisions of 38 C.F.R. § 
20.1304 (1999).


FINDING OF FACT

There is no medical evidence of a nexus between the veteran's 
low back disability and his military service or any incident 
during such service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
low back disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection for certain chronic 
disabilities, such as arthritis, will be presumed if manifest 
to a compensable degree within the year after service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Moreover, the truthfulness of evidence is 
presumed in determining whether a claim is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  The Board 
emphasizes, however, that the doctrine of reasonable doubt 
does not ease the veteran's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The well-grounded requirement of a medical diagnosis of 
current disability has clearly been met as evidenced by 
medical records dated in 1998 and 1998 listing diagnoses of 
back disorders, including lumbar radiculitis, degenerative 
disc disease and degenerative arthritis.  Further, the 
veteran's assertions regarding back symptoms during service 
is accepted as true for well-grounded purposes.  The 
remaining question under the initial well-grounded analysis 
is whether the record includes medical evidence of a link or 
nexus between a current back disorder and his military 
service.  

One item received in connection with the veteran's claim is 
an undated document signed by William Chin-Lee, M.D. to the 
effect that the veteran was treated from 1965 to the present 
for various complaints, including low back pain.  No 
diagnosis or clinical findings were referenced in this 
statement.  

The veteran entered service in May 1966.  The report of 
induction examination in February 1966 shows that the veteran 
denied having had recurrent back pain, and his spine was 
clinically evaluated as normal at that time.  Service medical 
records show no complaints, treatment, or diagnosis of a back 
condition.  The report of a medical examination conducted in 
February 1968 for the purpose of the veteran's separation 
from service shows that clinical evaluation of the spine was 
normal.

Post-service private medical records indicate that in October 
1980 the veteran suffered pain in the lumbosacral area after 
lifting some boxes at work.  The veteran was first diagnosed 
with a back disability in October 1985, when X-rays revealed 
degenerative changes in his lumbosacral spine.  As noted as 
the outset, subsequent private and VA records have confirmed 
that the veteran suffers from a low back disability.  For 
example, a January 1999 letter from the veteran's private 
physician included diagnoses of lumbar radiculitis, 
degenerative disc disease (L4-5 and L5-S1), and degenerative 
arthritis of the lumbar spine.

However, a review of the record shows that there is no 
medical evidence linking the veteran's current low back 
disability to his military service or any incident during 
such service.  While the veteran has contended in statements 
and hearing testimony that he has a low back disability due 
to events during service, his contentions as a layperson do 
not make his service connection claim well grounded.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1995) (holding 
that laypersons are not competent to offer medical opinions).  
As the veteran has not presented any competent medical 
evidence that any of the currently diagnoses low back 
disorders are related to service, and as there is no medical 
evidence linking the continuity of symptomatology which the 
veteran claims to his current disabilities, his claim for 
service connection for a low back disability is not well 
grounded and must be denied on that basis.  38 U.S.C.A. 
§ 5107(a).  See Savage, supra.

The Board observes that during his RO and Board hearings, the 
veteran offered credible reasons for his decision not to seek 
treatment for his back problems during service.  Further, the 
veteran submitted a November 1998 letter from his private 
psychotherapist which suggested that the veteran had 
personality and developmental factors that influenced how he 
responded to his personal needs, including his decision not 
to seek help for his back problems during active service.  
However, the Board would stress to the veteran that his 
assertions that he had back problems during service are 
accepted as credible for well-grounded purposes; in other 
words, the Board is not denying the veterans claim for 
service connection for a low back disability due to a lack of 
inservice complaints and treatment records.  Rather, the 
claim is being denied because the record does not include any 
medical evidence linking a current low back disability to his 
active duty service.

The Board also observes that while 1985 X-ray reports refer 
to degenerative changes in the veteran's lumbar spine, there 
is no evidence showing that such disease was manifested to a 
compensable degree within one year of discharge.  
Accordingly, the necessary link to service cannot be 
established under the presumptive provisions of 38 U.S.C.A. 
§§ 1101, 1112 for arthritis.

The Board further observes that the veteran has asserted that 
he suffered from a back disability prior to entering service.  
In support of this assertion, the veteran has submitted a 
letter from his private physician which indicates that he 
treated the veteran for back pain in 1965 (the veteran and 
the private physician have indicated that the treatment 
records are no longer available).  However, the report of 
medical history portion of the veteran's February 1966 
entrance physical reveals that the veteran indicated that he 
did not suffer from recurrent back pain, and the veteran's 
February 1966 entrance physical showed that clinical 
evaluation of the spine was normal.  Stated differently, the 
medical evidence reveals that the veteran was in sound 
condition upon his entrance to active duty.  See 38 U.S.C.A. 
§ 1111.  Nevertheless, even assuming the veteran had a 
preexisting back disability prior to his military service, 
the veteran's claim would still be not well-grounded, as 
there is no medical evidence of inservice aggravation of any 
such preexisting back disability.  In this regard, the Board 
notes that the veteran's spine was evaluated as normal on 
both his service entrance and separation physical 
examinations, and the veteran's upper extremity was assigned 
a profile of 1 on both his service entrance and separation 
examinations.  Additionally, no health professional has 
indicated that the veteran's back disability was chronically 
worsened by virtue of his military service.

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
service connection "plausible."  See generally McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).  By this decision, the 
Board is informing the veteran that his service connection 
claim requires medical evidence of a nexus to service to meet 
the requirements of a well-grounded claim.  See 38 U.S.C.A. 
§ 5103(a); Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

The appeal is denied.



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals



 

